DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to Provisional Application 62/980031 filed 2/21/2020 is acknowledged.
Claims 1-30 filed 2/18/2021 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakola et al. (US20200267768A1), hereafter Hakola.

Regarding claims 1 and 17,
Hakola discloses Beam Refinement in Two-Step Random Access Channel (RACH) Procedure (Title) including an apparatus for wireless communication (Fig. 9, 900), comprising a transceiver (902A); a memory (906); and one or more processors (904) coupled with the memory and the transceiver, the memory storing instructions (paragraphs 90-95) executable by the one or more processors to cause the apparatus to perform a method (Fig. 3) comprising selecting, based on whether a base station uses beam refinement in a two-step random access procedure, one or more parameters for transmitting a first random access message in the two-step random access procedure (Fig. 3, steps 314-316; paragraphs 35-40; select preamble associated with selected SSB/CSI-RS and determining refined beams associated with a specific CSI-RS) and transmitting, to the base station and based on the one or more parameters, the first random access message as part of the two-step random access procedure (Fig. 3, steps 318-320; paragraphs 42-43; preamble and data portion of random access message are transmitted on the indicated preferred CSI-RS resource indicating the refined beam used for data part reception).


Regarding claims 2 and 18,
Hakola discloses selecting the one or more parameters, based on whether the base station uses beam refinement, to include resources over which to transmit the first random access message (Fig. 3, steps 314-316; paragraphs 35-40; determining refined RX beam specifically for certain CSI-RS resource).




Regarding claims 3 and 19,
Hakola discloses selecting the one or more parameters, based on whether the base station uses beam refinement, to include a mapping of random access occasion to payload occasion for transmitting the first random access message (paragraph 36; various mappings included in RACH configuration data).

Regarding claims 4, 5, 20, and 21,
Hakola discloses selecti the one or more parameters, based on whether the base station uses beam refinement, to include a random access preamble to use in transmitting the first random access message and payload resources for transmitting the first random access message (as shown above; Fig. 3, steps 314-320; paragraphs 35-43; select preamble associated with selected SSB/CSI-RS and determining refined beams associated with a specific CSI-RS; preamble and data portion of random access message are transmitted on the indicated preferred CSI-RS resource indicating the refined beam used for data part reception).

Regarding claims 6 and 22,
Hakola discloses selecting the one or more parameters, based on whether the base station uses beam refinement, to include transmission properties for transmitting the first random access message (paragraph 36).



Regarding claims 7 and 23,
Hakola discloses receiving, from the base station, a configuration indicating whether the base station uses beam refinement (Fig. 3, step 312; paragraph 35).

Regarding claims 8 and 24,
Hakola discloses receiving the configuration in remaining minimum system information or primary broadcast channel transmitted by the base station (paragraphs 35-36).

Regarding claims 9 and 25,
Hakola discloses transmitting, based on whether the base station uses beam refinement, one or more repetitions of the first random access message (paragraph 37; repetition enabled/ON).

Regarding claims 10 and 26,
Hakola discloses determining to transmit the one or more repetitions of the first random access message based at least in part on a received signal power of a synchronization signal block (SSB) received from the base station (paragraphs 38-41).





Regarding claims 11 and 27,
Hakola discloses Beam Refinement in Two-Step Random Access Channel (RACH) Procedure (Title) including an apparatus for wireless communication (Fig. 9, 900), comprising a transceiver (902A); a memory (906); and one or more processors (904) coupled with the memory and the transceiver, the memory storing instructions (paragraphs 90-95) executable by the one or more processors to cause the apparatus to perform a method (Fig. 3) comprising transmitting a configuration indicating whether beam refinement is used for receiving a first random access message in a two-step random access procedure (Fig. 3, step 312; SSBs/CSI-RSs and RACH config data sent from gNB to UE); and receiving, from a device, the first random access message based on the configuration (Fig. 3, 318-320; paragraphs 42-43; preamble and data portion of random access message are received on selected/preferred CSI-RS resource indicating the refined beam used for data part reception).

Regarding claims 12 and 28,
Hakola discloses the configuration indicates one or more parameters for transmitting the first random access message when beam refinement is configured (Fig. 3, step 312; paragraphs 35-36).

Regarding claims 13 and 29,
Hakola discloses one or more parameters indicate a mapping of random access occasion to payload occasion for transmitting the first random access message (paragraph 36).
Regarding claims 14, 15, and 30,
Hakola discloses one or more parameters indicate a random access preamble to use in transmitting the first random access message and payload resources for transmitting the first random access message (as shown above; Fig. 3, steps 314-320; paragraphs 35-43; select preamble associated with selected SSB/CSI-RS and determining refined beams associated with a specific CSI-RS; preamble and data portion of random access message are transmitted on the indicated preferred CSI-RS resource indicating the refined beam used for data part reception).

Regarding claim 16,
Hakola discloses one or more parameters indicate transmission properties for transmitting the first random access message (paragraph 36).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477